Wilson, J.
We think that the finding of the jury is conclusive of any question as to the real contract between the parties, and they must have found the averments in the complaint as substantially proven. It was not necessary that any written order from Lawrence should be offered in evidence ; it was sufficient if the jury were satisfied that Catlin was the real owner of the claim, by purchase, for a valuable consideration.
It does not appear from the record here, that the parties ever had any distinct understanding or agreement as to the amount of indebtedness on the one side, or of claim on the other. In fact, though Knott claims he had paid Lawrence twenty dollars, he denied any indebtedness, and seemed to think he ought to recover that amount back. Plaintiff, too, claimed for the whole amount, although from the pleadings the^e was this payment made. It is very evident there was *323no mutual understanding as to any certain amount of difference between them.
The Code, page 755, section one, provides: “ That the rate of interest in this State shall be ten per centum per annum, and no more, on all moneys, after the same become due on judgments and decrees for the payment of money; on moneys received for the use of another, and retained beyond a reasonable time without the owner’s consent, or on money due upon the settlement of matured accounts, from the day the balance is ascertained, &c.” The mode of settling matured accounts involves the examination of the same by the parties, and the arrival at an understanding of the amount remaining due from the one party to the other as an adjustment thereof. It becomes a settlement, and in such cases only is interest allowed to run. We think this case develops no such action of the parties, and no such mutual understanding, and, of course, no> interest accrued. The court below erred in allowing the claim for interest.
The judgment should be modified, and respondent only recover the amount of one hundred and thirty dollars.